SB-2 DOCUMENT UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 AMENDMENT TO FORM SB-2 Filed on Form S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ESTORE OF N.Y., INC (Name of small business issuer in its charter) 　 NEW YORK 03-0387594 (State or other Jurisdiction of Incorporation(Primary Standard Industrial(IRS#) or Organization)Classification Code Number) BROOKLYN, NEW YORK 11223 (866) 467 5276 (Address and telephone number of principal executive offices and principal place of business) ERIC KHTEEB, DIRECTOR BROOKLYN, NEW YORK 11223 467 5276 Copies to: Dieterich & Associates 11300 West Olympic Boulevard, Suite 800 Los Angeles, California 90064 (Tel) (310) 312-6888 (Fax) (310) 312-6680 If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: [ ] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. [ ] 　 F- 1 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Offering Price Per Share Proposed Aggregate Offering Price Amount Of Registration Fee Common Stock $ 2.00 $ 25,000 $ 2.68 Total 12,500 $ 2.00 $ 25,000 $ 2.68 　 　 　 　 　 Total Registration Fee 1) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933. The date of this prospectus is . 　 F- 2 CONTENTS 　 Page Part I 　 Summary Information 　F-5 Selected Financial Data 　F-5 Risk Factors 　F-8 Dilution 　F-14 Capitalization 　F-14 Selling Security Holders 　F-15 Plan of Distribution 　F-16 Directors, Executive Officers 　F-18 Security Ownership of Certain Beneficial Owners 　F-18 Description of Securities 　F-20 Interest of Named Experts and Counsel 　F-20 Business of Company 　F-21 Certain Relationships and Transactions 　F-24 Financial Statements 　F-26 Part II - Information Not Required in Prospectus F-40　 Exhibits 　 F-3 PROSPECTUS ESTORE OF N.Y., INC. (A New York Corporation) 481 Kings Highway Brooklyn, New York 11223 12,500 Shares Registration Price: $2.00 per share This prospectus by Estore of N.Y., Inc. (sometimes the Company) consists of a registration by current shareholders of up to 12,500 common shares of the Company at a price of $2.00 per share. 　 This registration of up to 12,500 shares is being made by the Company on behalf of the selling shareholders. Our common stock is presently not traded on any market or securities exchange. The 12,500 shares of our common stock can be sold by selling security holders at a fixed price of $2.00 per share until our shares are quoted on the OTC Bulletin Board and thereafter at prevailing market prices or privately negotiated prices. 　 Investment in the Company is highly speculative and involves a high degree of risk to the public investors and shares should be purchased in the aftermarket (if one develops) only by persons who can afford to lose their entire investment (see risk factors on Page 8 and dilution). The registration price has been arbitrarily determined by the Company based upon what it believes purchasers of such speculative issues would be willing to pay for the securities of the Company and bears no relationship whatsoever to assets, earnings, book value or established criteria of value. Registered Shareholders Price Registered Shares 12,500 Per Share $2.00 Total Maximum Of Registration $25,000 (1) The shareholders of ESTORE OF N.Y., INC. who purchased 12,500 shares in the Rule 506 private placement are registering their shares and these shares are available for purchase directly to the public. The Company will not receive any proceeds from the registering of the shares of common stock by the stockholders. No public market exists in the Companys securities and there can be no assurance that a public trading market will develop in the Shares of Common Stock. An Investment in the shares is speculative and subject to certain risk factors (See Risk Factors on Page 8). During the offering period, we are required to update this prospectus to reflect any facts or events arising after the effective date of this Registration Statement filed with the Securities and Exchange Commission that represents a fundamental change in the information set forth in the Registration Statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1993 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. Information contained herein is subject to completion or amendment. A registration statement relating to these securities has been filed with the Securities and Exchange Commission. These securities may not be sold nor may offers to buy be accepted that prior to the time the registration statement becomes effective. This prospectus shall not constitute an offer to sell or the solicitation of an offer to buy nor shall there be any sale of these securities in any state in which such offer, solicitation or sales would be unlawful prior to registration or qualification under the securities laws of any such state. The 12,500 shares represent our common stock being registered for resale, that have been sold to the selling share holders named in this registration statement. These shares were sold in connection with a private placement of 12,500 shares completed by the registrant in November of 2006. This prospectus relates to the resale of up to 12,500 shares of our common stock, $0.001 par value per share, by certain of our shareholders. These persons are referred to throughout this prospectus as selling shareholders. We will not receive any proceeds from the sale of these shares by the selling shareholders. Our common stock does not presently trade on any exchange or electronic medium. We intend to apply to have our common stock listed on the OTC Bulletin Board once this prospectus is declared effective. The purchase of the securities offered through this prospectus involves a high degree of risk. See risk factors. Selling shareholders will sell the common stock at a fixed price of $2.00 until the securities are quoted on the OTC Bulletin Board, or other specified market, and thereafter at prevailing market prices or privately negotiated prices. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is: . F-4 PROSPECTUS SUMMARY The following summary highlights selected information contained in this prospectus. This summary does not contain all the information you should consider before investing in the securities. Before making an investment decision, you should read the entire prospectus carefully, including the "RISK FACTORS" section, the financial statements and the notes to the financial statements. As used throughout this prospectus, the terms "Estore of N.Y., Inc.", "Estore of New York", Estore, "the Company", "we", "us", and "our" refer to Estore of New York, Inc. Our Corporate History Initially, our Company was incorporated on February 7, 2002, as a New York S corporation. On September 15, 2006, we reorganized the Company into Estore of N.Y., Inc. as a C Corporation. We restated and amended the Certificate of Corporation on September 28, 2006. Estore of NY, Inc. is a retail internet based business. We are a corporation formed to market plasma and high definition televisions advertised through our website with the registered domain names of www.DrPlasma.com and www.plasmahouse.com. We currently advertise our websites on key search and price engines. Items advertised are actual model numbers for plasma and LCD televisions as well as audio and home theatre equipment, which are sold currently throughout the market. Our customers choose to purchase plasma and LCD televisions through us because of our competitive prices as well as our reputation. We have been in business since 2002 and have a hugh following which equates to repeat business. Word of mouth from past customers also contributes to our revenues. Less than 1% of our revenues are generated through accessories, such as wall brackets, cables, cleaning kits and various power surge suppressors. The sale of extended warranties represents approximately 3% of our revenues. Additionally, we sell DVD players and home theater systems. The revenues from these items are negligible. The reason we sell accessories is because the profit margins are high and customers want additional accessories with their purchase. Regarding merchandise returns, most manufacturers offer an in-home service or replacement for units which are defective when received. This eliminates our financial burden and responsibility on curing defective products. If a unit is damaged or lost in a shipment, our insurance carriers will reimburse us for 100% of retail price plus all shipping costs. For the fiscal years ended December 31, 2004 and 2005, we incurred net gains of $21,442 and $23,983 respectively. For the year ended December 31, 2006, we had net loss of $1,457,473.00. Our principal executive offices are located at 481 Kings Highway, Brooklyn, New York 11223. Our phone number is (866) 467-5276. The Registration: Common Stock of stockholders to be Registered: 12,500 Number of Shares of Common Stock Outstanding: 15,012,500 In addition to the above, the Company is authorized to issue up to: Common Stock: 50,000,000 Shares of Common Stock $0.001 par value per share. Stockholders have ratable rights to dividends and all assets distributed to Stockholders upon liquidation and are entitled to one vote per share. There are no preemptive, subscription or conversion rights. (See Description of Securities.) Preferred Stock: 5,000,000 shares of preferred stock, $.001 par value per share. The board of directors of the Company is granted the power to determine by resolution, from time to time, the power, preferences, rights, qualifications, restrictions or limitations of the preferred stock. Dilution : The registered Shares will be 12,500 Shares of Common Stock out of 15,012,500 Shares of Common Stock outstanding, or .001% (See Dilution and Capitalization.) Use of proceeds: The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. Determination of Offering Price: Since our shares are not listed or quoted on any exchange or quotation system, the offering price of the shares of common stock was arbitrarily determined. The offering price was determined by the price shares were sold to our shareholders in a private placement undertaken by us in November 2006 at $2.00 per share. The offering price of the shares of our common stock has been determined arbitrarily by us and does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over The Counter Bulletin Board (OTCBB) when the filing of this prospectus is cleared of comments and deemed effective. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There is no assurance that our common stock will trade at market prices in excess of the initial public offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity of the market for the common stock, investor perception of us and general economic and market conditions. F-5 SELECTED FINANCIAL DATA The selected statement of operations data for the three years ended December 31, 2006, 2005 and 2004 and the following selected balance sheet data as of December 31, 2006 are derived from our audited financial statements included elsewhere in this prospectus, which were audited by Drakeford & Drakeford, LLC. The financial data set forth below should be read in conjunction with "Management's Discussion and Analysis of Financial Condition and Results of Operations" and the financial statements and notes thereto appearing elsewhere in the prospectus. ESTORE OF N.Y., INC. STATEMENTS OF OPERATIONS For the years ended December 31, 2005 Revenue $ 22,743,808 $ 29,972,574 $ 23,868,218 Cost of goods sold Gross profit Operating Expenses Salaries and payroll cost Selling, general and administrative Depreciation Total operating expenses Net income from operations Other income and expenses Interest expense Net income (loss) $ ( 1,457,473) $ 23,983 $ 21,442 Net earnings per share from continuing operations: Basic and diluted $ (.12) $ 0.00 $ 0.00 Weighted average number of shares outstanding: Basic and diluted The accompanying notes are an integral part of these statements 　F-6 　 As of December 31, 2006 Actual As Adjusted Balance sheet data Cash and cash equivalents $ 105,783 Total assets $ 381,073 Total current liabilities $ 591,158 Stockholders' deficiency $ 1,465,760 F-7 RISK FACTORS THE SECURITIES BEING REGISTERED BY THIS PROSPECTUS INVOLVE A HIGH DEGREE OF RISK TO THE INVESTORS AND SHOULD BE PURCHASED (IN THE AFTERMARKET IF ONE DEVELOPS) ONLY BY PERSONS WHO CAN AFFORD TO LOSE THEIR ENTIRE INVESTMENT. THE PRICE HAS BEEN DETERMINED ON WHAT WE BELIEVE PURCHASERS OF A SPECULATIVE OFFERING WOULD BE WILLING TO PAY FOR THE SECURITIES AND BEARS NO RELATIONSHIP WHATSOEVER TO MARKET VALUE, ASSETS, EARNINGS, BOOK VALUE OR ANY OTHER ESTABLISHED CRITERIA OF VALUE. THE SELLING SHAREHOLDERS PURCHASED THEIR SHARES AT $2.00 PER SHARE. Prior to investing in the shares, and assuming an aftermarket of these shares develops, an investor should consider carefully the following risks and highly speculative factors which may affect our business. In analyzing this registration, prospective investors should carefully read and consider, among other factors, the following: RISKS RELATING TO OUR BUSINESS Investors could lose their entire investment. We may require additional working capital to develop our business operations. We cannot give any assurances that we will achieve profitability within the foreseeable future, as we fund operating and capital expenditures, in such areas as sales and marketing and research and development. We cannot assure investors that we will be profitable or that our operating costs will not increase in the future. If we incur losses, we may not be able to fund any of our sales, marketing, research and development activities, and we may be forced to cease our operations. If we are forced to cease operations, investors will lose the entire amount of their investment. 　 Our working capital is limited and we may need to initiate securities offerings in the future in order to operate or expand. Our ability to continue operations may depend on our ability to borrow funds from the officers of the Company, and unrelated third parties, and the receipt of proceeds from the sale of our products. If adequate funds are not available, we may not be able to fund our expansion, take advantage of acquisition opportunities, develop or enhance products or services, or respond to competitive pressures. Such inability could have a material adverse effect on our business, results of operations and financial condition. The loss of Eric Khteeb or Albert Cohen or our inability to attract and retain qualified personnel could significantly disrupt our business. We are wholly dependent, at present, on the personal efforts and abilities of Eric Khteeb, President and Director, and Albert Cohen, Chief Financial Officer and Director. The loss of services of Mr. Khteeb or Mr. Cohen will disrupt, if not stop, our operations. In addition, our success will depend on our ability to attract and retain highly motivated, well-educated specialists to our staff. Our inability to recruit and retain such individuals may delay implementing and conducting our business on the internet, and or result in high employee turnover, which could have a materially adverse effect on our business or results of operations once commenced. There is no assurance that personnel of the caliber that we require will be available. The value of our shares and our ability to raise additional capital may be negatively affected. There is no assurance that our operation will be a successful and profitable enterprise. As a result of our operating history, we have neither internal nor industry-based historical financial data for any significant period of time upon which to base planned operating revenues and expenses. The Company is likely to experience significant fluctuations in operating results. We are also likely to experience significant fluctuations in quarterly operating results caused by many factors, including the rate of growth, usage and acceptance of the Internet, changes in the demand for the our products and services, introductions or enhancements of products and services by us and our competitors, delays in the introduction or enhancement of products and services by us or our competitors, customer order deferrals in anticipation of new products, changes in our pricing policies or those of our competitors and suppliers, changes in the distribution channels through which products are purchased, our ability to anticipate and effectively adapt to developing markets and rapidly changing technologies, our ability to attract, retain and motivate qualified personnel, changes in the mix of products and services sold, changes in the mix of international and North American revenues, changes in foreign currency exchange rates and changes in general economic conditions. Supply and Distribution may be affected by factors that are difficult to predict. We are attempting to expand our channels of supply and distribution. There also may be other factors that significantly affect our quarterly results, which are difficult to predict given our limited operating history, such as seasonality and the timing of receipt and delivery of orders within a fiscal quarter. As a retail business, we expect to operate with little or no backlog. As a result, quarterly sales and operating results depend generally on the volume and timing of orders and the ability of the Company to fulfill orders received within the quarter, all of which are difficult to forecast. Expenses based on expectations are difficult to predict. Our expense levels are based in part on our expectations as to future orders and sales, which, given our limited operating history, are also extremely difficult to predict. Our expense levels are, to a large extent fixed, and it will be difficult for us to adjust spending in a timely manner to compensate for any unexpected revenue shortfall. Accordingly, any significant shortfall in demand for our products and services in relation to our expectations would have an immediate adverse impact on our business, results of operations and financial condition, which could be material. F-8 We plan to use any revenues received to further develop and advance our business and to increase our sales and marketing. Many of the expenses associated with these activities (for example, costs associated with hiring professional consultants) are relatively fixed in the short-term. We may be unable to adjust spending quickly enough to offset unexpected revenue shortfalls. If so, our operational results will suffer. Our industry is highly competitive and we may not have the resources to compete effectively and be profitable. The markets for our products and services are intensely competitive, evolving quickly and subject to technological change. Our competitors sell their products through the internet and or store locations, and they include Price Club, Costco, P.C. Richards & Sons, Bestbuy, Circuit City, Crutchfield.com; Target; TigerDirect.com; Ebay.com. We expect competition to persist, increase and intensify in the future as the markets for our products and services continue to develop and as additional companies enter each of its markets. We are aware of a few major retailers as well as smaller entrepreneurial companies that are focusing significant resources on developing and marketing products and services that will compete with our products and services. Numerous product offerings and services that compete with us can be expected in the near future. Intense price competition may develop in our markets. We face competition in the overall Internet market, as well as in each of the market segments where our products and services compete. We have multiple competitors for each of our products and services. Some of our current and potential competitors in each of its markets have longer operating histories and significantly greater financial, technical and marketing resources, name recognition and developed customer base than us. We cannot be assured that the market will support the increasing number of competitors and their products and services. It is possible that a smaller number of suppliers or even a single supplier could dominate our markets. There can be no assurance that we will be able to compete effectively with current and future competitors. (See "Competition.) Our future depends upon successful sale of our products through electronic market medium, and if we do not successfully continue to achieve significant market acceptance and usage of our products, such failure would materially adversely affect our business. Many of our products and services are for sale through this electronic market medium. Our success will depend largely upon the success of these and future products and services and marketing presentation enhancements. Failure of these products and services or enhancements to achieve significant market acceptance and usage would materially adversely affect our business, results of operations and financial condition. If we are unable to successfully market our products and services, or if such new products and services do not achieve market acceptance, our business, results of operations and financial condition would be materially adversely affected. The market for our products and services is characterized by rapid technological change, changing customer needs, frequent new product introductions and evolving industry standards. These market characteristics are exacerbated by the emerging nature of the Internet market and the fact that many companies are expected to introduce new products through the Internet in the near future. Our future will depend in significant part on our ability to continually and timely introduce new products and services and to continue to improve our products and services in response to both evolving demands of the marketplace and competitive product offerings. As a result, demand and market acceptance for new products or services are subject to a high level of uncertainty, risk and competition. These pressures may force us to incur significant expenditures to remain competitive in these marketplaces, and, if we fail to appropriately address these pressures, our business, financial condition and prospects could be materially adversely affected. Our limited experience in implementing and conducting internet based commerce may impair our ability to grow and adversely affect our prospects . Significant number of our customers chooses to purchase their order through the internet using our websites. Thus, the Companys growth depends significantly upon the development of our Internet/Direct Commerce business. We have limited experience in the businesses comprising our Internet/Direct Commerce business. In order for our Internet/Direct Commerce business to succeed, we must, among other things: make significant investments in our Internet/Direct Commerce business, including upgrading our technology and adding a significant number of new employees increase our online traffic and sales volume attract and retain a loyal base of frequent visitors to our website expand the products and services we offer over our website F-9 respond to competitive developments and maintain http://www.drplasma.com/ and http://www.plasmahouse.com. form and maintain relationships with strategic partners and vendors provide quality customer service continue to develop and upgrade our technologies continue to maintain beneficial terms with our vendors continue with beneficial terms with advertisers We cannot guarantee that we will achieve these and other necessary objectives. If we are not successful in achieving these objectives, our business, financial condition and prospects would be materially adversely affected. Our business depends upon our continued relationships with advertisers. Many of our clients find our websites and products through our advertisers. Since advertising is a key element in marketing and business of our products, it is imperative that we maintain beneficial terms with our advertisers. System failure or a major regional or worldwide failure could impair our reputation, damage our brands and adversely affect our products . As mentioned throughout the prospectus, significant portion of our sales are derived from orders via internet. If our website systems cannot be expanded to satisfy increased demand or fail to perform, we could experience: Unanticipated disruptions in service; Slower response times; Decreased customer service and customer satisfaction;  Delays in the shipping of products; and/or Excessive usage by people attempting to see our website could cause line damage Occurrence of any of the above incidences could impair our reputation, damage our brands and materially and adversely affect our prospects. Our ability to facilitate transactions successfully and provide high quality customer service also depends on the efficient and uninterrupted operation of our computer and communications hardware systems. Our success, in particular our ability to successfully receive and fulfill orders and provide high-quality customer service, largely depends on the efficient and uninterrupted operation of its computer and communications hardware systems. Despite the implementation of network security measures, our servers are vulnerable to computer viruses, physical or electronic break-ins and similar disruptions, which could lead to interruptions, delays, loss of data or the inability to accept and fulfill customer orders. We depend on products predominately made using one technology, and therefore, products using different technologies may attract customers jeopardizing our business prospects . If Plasma or HDTV were to become obsolete or become not supported or updated to keep pace with current computer hardware, then our products would become obsolete very quickly. To our knowledge no other system exists for High Definition Television or the like. In the unfortunate event that plasma TV or HDTV or LCD flat screen technologies become obsolete, we cannot assure that we will be successful in finding a substitute for the same. Our failure to find a substitute may lead to termination of the operation, and thus, cause adverse effects to our prospects. F-10 Our growth depends upon the continued acceptance and growth of the internet and electronic commerce, and if such growth does not continue, our prospects could be materially adversely affected. Commerce over the Internet is a new and emerging market with many competitors. Because we are relying on electronic commerce as an important part of our growth strategy, our growth is dependent upon the widespread acceptance and use of the Internet and other online services as an effective medium for commerce. If acceptance and growth of Internet use does not occur, our business could be materially adversely affected. In addition, commerce over the Internet is subject to a number of potential adverse developments, including infrastructure failures, failures to maintain transaction security and privacy, and increased government regulation and taxation, any or all of which could adversely affect our Internet commerce strategy and overall business. Transactions conducted on the internet involve security risks, and there can be no assurance that all of our customers transactions will be secure. We rely on encryption and authentication technology licensed from third parties to provide the security and authentication necessary to effect secure transmission of confidential information, such as customer credit card numbers. There can be no assurance that advances in computer capabilities, new discoveries in the field of cryptography, or other events or developments will not result in a compromise or breach of the algorithms used by us to protect our customers transaction data. Any compromise of our security could have a material adverse effect on our reputation. A party who is able to circumvent our security measures could misappropriate proprietary information or cause interruptions in our operations. We may be required to expend significant capital and other resources to protect against such security breaches or to alleviate problems caused by such breaches. Additionally, the threat of malicious code could impair our computer operating system. To the extent that activities of us or third-party contractors involve the storage and transmission of proprietary information, such as credit card numbers, security breaches could damage the Company's reputation and expose the Company to a risk of loss or litigation. Thus, potential liability could have a material adverse effect on us. Furthermore, internet fraud and fraudulent transactions are a serious threat to the entire internet commerce industry. We may be subject to liability for Information Retrieved from the Internet, and such liability may adversely affect our prospects . Due to the fact that material may be downloaded from websites and subsequently distributed to others, there is potential that claims will be made against us for negligence, copyright or trademark infringement, or other theories based on the nature and content of such material. Eric Khteeb and Albert Cohen will continue to influence matters affecting our Company after this offering, which may conflict with your interests. Eric Khteeb and Albert Cohen, the co-directors and officers of our Company, beneficially own approximately 73.3% of the outstanding shares of common stock of our Company. Mr. Cohen and Mr. Khteeb will continue to influence the vote on all matters submitted to a vote of our stockholders, including the election of directors, amendments to the certificate of incorporation and the by-laws, and the approval of significant corporate transactions. This consolidation of voting power could also delay, deter or prevent a change-in-control of the Company that might be otherwise beneficial to stockholders. The Company does not pay dividends . We have never declared or paid a cash dividend on our shares and do not plan to declare them in the foreseeable future. We currently intend to retain future earnings, if any, to finance the operation and expansion of our business. Thus, we do not intend to declare dividends in the future. We have determined the initial registration price and this may not be the market price of the shares after the registration is effective and the shares begin to trade. The price of the shares has been determined by us based on what we believe purchasers of such speculative issues would be willing to pay for the shares of the Company and does not necessarily bear any material relationship to book value, par value, or any other established criterion of value. The selling shareholders purchased their shares at $2.00 per share. There is no trading market for the Companys shares. There is no trading market for our common stock at present and there has been no trading market to date. We have not undertaken any discussions, preliminary or otherwise, with any prospective market maker concerning the participation of such market maker in the aftermarket our common stock. There is no assurance that a trading market will ever develop or, if such a market does develop, that it will continue. This means that anyone who wishes to purchase the shares in the aftermarket, assuming an aftermarket develops could have difficulty in reselling those shares. Our issuance of further shares and the eligibility of issued shares for resale will dilute our common stock and could lower the price a willing buyer would pay for our common stock. The shares in this prospectus, if all are registered, represents 0.001% of our total issued and outstanding shares. Albert Cohen and Eric Khteeb and Global Consulting Enterprises Inc. have acquired their Shares of Common Stock at prices substantially below the estimated registration value. We calculate net tangible book value per share by subtracting from our total assets all intangible assets and total liabilities, and dividing the result by the number of outstanding shares of common stock. Furthermore, we may issue additional shares, options and warrants and we may grant stock options to our employees, officers, directors and consultants under our future stock option plans, all of which may further dilute our net tangible book value. The dilution of our shares could lower the price a willing buyer would pay for our shares based on the fact our net asset value per share and/or our earnings ratio per share would be reduced. F-11 Future sales of restricted shares could decrease the price a willing buyer would pay for shares of our common stock and impair our ability to raise capital. The 15,012,500 shares of Common Stock presently issued and outstanding as of the date hereof are restricted securities as that term is defined under the Securities Act of 1933, as amended, (the Securities Act) and in the future may be sold in compliance with Rule 144 of the Securities Act, or pursuant to a Registration Statement filed under the Securities Act. Rule 144 provides, in essence, that a person holding restricted securities for a period of one year may sell those securities in unsolicited brokerage transactions or in transactions with a market maker, in an amount equal to one percent of the Company's outstanding Common Stock every three months. Sales of unrestricted shares by our affiliates are also subject to the same limitation upon the number of shares that may be sold in any three month period. After the shares registered herein are freely traded, Mrs. Cohen and Mr. Khteeb (the holders of the restricted shares) may each sell approximately 150,000 shares during any three month period after the registration becomes effective. Additionally, Rule 144 requires that an issuer of securities make available adequate current public information with respect to the issuer. Such information is deemed available if the issuer satisfies the reporting requirements of sections 13 or 15(d) of the Securities and Exchange Act of 1934 (the Securities Exchange Act) or of Rule 15c2-11 thereunder. Rule 144(k) also permits the termination of certain restrictions on sales of restricted securities by persons who were not affiliates of the Company at the time of the sale and have not been affiliates in the preceding three (3) months. Such persons must satisfy a three (3) year holding period. There is no limitation on such sales and there is no requirement regarding adequate current public information. Sales under Rule 144 or 144(k), or pursuant to a Registration Statement filed under the Act, may have a depressive effect on the market price of our securities in any market, which may develop for such shares. Because our shares are considered a "penny stock", any trading will be subject to the penny stock rules and restrictions on marketability If our common stock becomes tradable in the secondary market, we will be subject to the penny stock rules adopted by the Securities and Exchange Commission that require brokers to provide extensive disclosure to their customers prior to executing trades in penny stocks. These disclosure requirements may cause a reduction in the trading activity of our common stock, which in all likelihood would make it difficult for our shareholders to sell their securities. Broker-dealer practices in connection with transactions in penny stocks are regulated by certain penny stock rules adopted by the Securities and Exchange Commission. Penny stocks generally are equity securities with a price of less than $5.00 (other than securities registered on certain national securities exchanges or quoted on the NASDAQ system). Penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from the rules, to deliver a standardized risk disclosure document that provides information about penny stocks and the risks in the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction, and monthly account statements showing the market value of each penny stock held in the customers account. The broker-dealer must also make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchasers written agreement to the transaction. These requirements may have the effect of reducing the level of trading activity, if any, in the secondary market for a security that becomes subject to the penny stock rules. The additional burdens imposed upon broker-dealers by such requirements may discourage broker-dealers from effecting transactions in our securities, which could severely limit their market price and liquidity of our securities. These requirements may restrict the ability of broker-dealers to sell our common stock and may affect your ability to resell our common stock. We may need and be unable to obtain funding on satisfactory terms, which could dilute our shareholders or impose burdensome financial restrictions on our business. After the registration, unforeseeable circumstances may occur which could compel us to obtain financing. Furthermore, future events, including the problems, delays, expenses and other difficulties frequently encountered by our type of companies may lead to cost increases that could require the Company to initiate an Offering to sell shares to accomplish the objectives set forth under the caption Business and we may have to borrow or otherwise raise funds to accomplish such objectives. We may seek additional sources of capital, including an offering of our equity securities, an offering of debt securities or obtaining financing through a bank or other entity. This may not be available on a timely basis, in sufficient amounts or on terms acceptable to us. Our inability to raise equity capital or borrow funds may have a material adverse effect on our financial condition and future prospects. Additionally, to the extent that further funding ultimately proves to be available, both debt and equity financing involve risks. Debt financing may require us to pay significant amounts of interest and principal payments, reducing the resources available to us to expand our existing businesses. Some types of equity financing may be highly dilutive to our stockholders' interest in our assets and earnings. Any debt financing or other financing of securities senior to common stock will likely include financial and other covenants that will restrict our flexibility. F-12 The application of laws and regulations from jurisdictions whose laws do not currently apply to our business or the application of existing laws and to the Internet and other online services could have a material adverse effect on us. We are not currently subject to direct regulation by any domestic or foreign governmental agency, other than regulations applicable to businesses generally, and laws or regulations directly applicable to access to online commerce. However, due to the increasing popularity and use of the Internet and other online services, it is possible that a number of laws and regulations may be adopted with respect to the Internet or other online services covering issues such as user privacy, pricing, content, copyrights, distribution, and characteristics and quality of products and services. Furthermore, the growth and development of the market for online commerce may prompt more stringent consumer protection laws that may impose additional burdens on those companies conducting business online. The adoption of any additional laws or regulations may decrease the growth of the Internet or other online services, which could, in turn, decrease the demand for our products and services and increase our cost of doing business, or otherwise have an adverse effect on us. Moreover, the applicability to the Internet and other online services of existing laws in various jurisdictions governing issues such as property ownership, sales and other taxes and personal privacy is uncertain and may take years to resolve. In addition, as our products are available over the Internet in multiple states and foreign countries, and as we sell to numerous consumers residing in such states and foreign countries, such jurisdictions may claim that we are required to qualify to do business as a foreign corporation in each such state and foreign country. Failure by us to qualify as a foreign corporation in a jurisdiction, where it is required to do so, could subject us to taxes and penalties for the failure to qualify. Any such new legislation or regulation, the application of laws and regulations from jurisdictions whose laws do not currently apply to our business, or the application of existing laws and to the Internet and other online services could have a material adverse effect on us. F-13 USE OF PROCEEDS OF PREVIOUS OFFERING The selling stockholders are selling shares of common stock covered by this prospectus for their own account. We will not receive any of the proceeds from the resale of these shares. We have agreed to bear the expenses relating to the registration of the shares for the selling security holders. DIVIDEND POLICY We have not paid any cash dividends on our common stock and we currently intend to retain any future earnings to fund the development and growth of our business. Any future determination to pay dividends on our common stock will depend upon our results of operations, financial condition and capital requirements, applicable restrictions under any credit facilities or other contractual arrangements and such other factors deemed relevant by our Board of Directors. DETERMINATION OF SHARE PRICE Since our shares are not listed or quoted on any exchange or quotation system, the share price of the shares of common stock was arbitrarily determined. The share price was determined by the offering price in our previous private placement completed in November 2006. The share price of our common stock has been determined arbitrarily by us and does not necessarily bear any relationship to our book value, assets, past operating results, financial condition or any other established criteria of value. The facts considered in determining the offering price were our financial condition and prospects, our limited operating history and the general condition of the securities market. Although our common stock is not listed on a public exchange, we will be filing to obtain a listing on the Over The Counter Bulletin Board (OTCBB) when the filing of this prospectus is cleared of comments and deemed effective. In order to be quoted on the Bulletin Board, a market maker must file an application on our behalf in order to make a market for our common stock. There is no assurance that our common stock will trade at market prices in excess of the initial public offering price as prices for the common stock in any public market which may develop will be determined in the marketplace and may be influenced by many factors, including the depth and liquidity of the market for the common stock, investor perception of us and general economic and market conditions. DILUTION The common stock to be sold by the selling shareholders is common stock that is currently issued and outstanding. Accordingly, there will be no dilution to existing shareholders for the sale of the shares to be registered under this prospectus. CAPITALIZATION The following table summarizes our capitalization at December 31, 2006. The information in the table should be read in conjunction with the more detailed combined financial statements and notes presented elsewhere in this prospectus. 　 　 Actual 　 Dec. 30, 2006 Adjusted 　 　 　 　 　 Long-term obligations [including/less] current portion 　 $ 1,255,675 　 $ 1,255,675 　 　 　 　 　 Stockholder’s equity: Common Stock &.001 par value; Authorized 50,000,000 shares; issued and outstanding shares Preferred stock $.001 par value; Authorized 5,000,000 shares; no shares issued and outstanding Additional Paid in capital 　 0 　 0 　 　 　 　 　 Deficit 　 (1,819,246) 　 　 　 　 　 　 　 Net Shareholder’ equity (deficiency) 　 　 　 　 　 　 　 　 Total Capitalization (deficiency) 　 　 　 　 　 　 　 　 (1) Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Shares of common stock that are currently exercisable or exercisable within 60 days of November 20, 2006 are deemed to be beneficially owned by the person holding such securities for the purpose of computing the percentage of ownership of such person, but are not treated as outstanding for the purpose of computing the percentage ownership of any other person. F-14 PREVIOUS OFFERING A Rule 506 4(2) private placement offering was completed on November 17, 2006, in which 25 shareholders purchased 12,500 shares of the Company’s shares for $2.00 per share for a total of $25,000. These shares are being registered in this prospectus. REGISTERING STOCKHOLDERS We are registering 12,500 of the shares which are owned by our stockholders. We will not receive any of the proceeds from sales of shares offered under this prospectus by the selling stockholders. All costs, expenses and fees in connection with the registration of the selling stockholders' shares will be borne by us. All brokerage commissions, if any, attributable to the sale of shares in the aftermarket (if any develops) by selling stockholders will be borne by selling stockholders. The table below sets forth the name of each person who is offering for resale shares of common stock covered by this prospectus, the number of shares of common stock beneficially owned by each person, the number of shares of stock that may be sold in this registration. The shares of common stock being offered in this prospectus were issued in a private placement transaction by us, which was exempt from the registration requirements of the Securities Act of 1933, as amended, pursuant to Section 4 (2) of the Securities Act. Because the selling shareholders may offer all, some, or none of their shares of our common stock, we cannot provide a definitive estimate of the number of shares that the selling shareholders will hold after this offering. 　 　 　 Common Shares Owned Before Sale 　 Common Shares Owned After Sale 　 　 　 　 　 　 　 Common Shares Owned Before Sale Common Shares Owned After Sale 　 　 　 　 Selling Shareholder Held Outright Warrants/ Options Amount % of Class 　 Amount % of Class James Black 255 Shore Drive. #11 Highlands, NJ 07732 - - 500 0.000033 　 - - Sonya Dynaburg - - 　 - - 2 Deepwater Circle Manalapan, NJ 07726 Jeffrey English - - 　 - - 11 East Lincoln Ave. Atlantic Highlands, NJ 07716 Cynthia English - - 　 - - 11 East Lincoln Ave. Atlantic Highlands, NJ Andrea Marin - - 　 - - 71 Florence Ave. Leonardo, NJ 07737 Jerome Mason - - 　 - - 31 Sleepy Hollow Dr. Red Bank, NJ 07701 Yakov Melamed - - 　 - - 2 Deepwater Circle Manalapan, NJ 07726 Maya Melamed - - 　 - - 2 Deepwater Circle Manalapan, NJ 07726 David Mitnitsky - - 　 - - 2151 South Ocean Dr. Hollywood, Florida 31506 Larisa Mitnitsky - - 　 - - 2151 South Ocean Dr. Hollywood, Florida 31506 Yulia Mitnitsky - - 　 - - 2151 South Ocean Dr. Hollywood, Florida 31506 Margarita Narod - - 　 - - 66 Dortmunder Dr. Manalapan, NJ 07726 Alex Narod - - 　 - - 66 Dortmunder Dr. Manalapan, NJ 07726 Rimma Naroditsky - - 　 - - 66 Dortmunder Dr. Manalapan, NJ 07726 Leah Spiegel - - 　 - - 44 Whispering Pines Lane. Lakewood, NJ 08701 Dini Spiegel - - 　 - - 44 Whispering Pines Lane. Lakewood, NJ 08701 Gershon Spiegel - - 　 - - 44 Whispering Pines Lane. Lakewood, NJ 08701 Ari Spiegel - - 　 - - 44 Whispering Pines Lane. Lakewood, NJ 08701 Malkie Spiegel - - 　 - - 44 Whispering Pines Lane. Lakewood, NJ 08701 Shmuel Spiegel - - 　 - - 44 Whispering Pines Lane. Lakewood, NJ 08701 Susan Troster - - 　 - - 22 Claridge Drive Middletown, NJ 07748 John A. Troster (2) - - - Matthew Troster - 2 Lawrie Road Atlantic Highlands, NJ 00716 John C. Troster - 22 Claridge Drive Middletown, NJ 07748 Jamie Troster - 2 Lawrie Road Atlantic Highlands, NJ 00716 Total 12,500 Beneficial ownership is determined in accordance with the rules of the Securities and Exchange Commission and generally includes voting or investment power with respect to securities. Each selling shareholders percentage of ownership in the above table is based upon 15,012,500 shares of common stock outstanding as of December 31, 2006. John Troster is an owner of Olde Monmouth Stock Transfer Company of Atlantic Highlands, New Jersey. Olde Monmouth is the transfer agent for Estore of NY, Inc. Matthew Troster is John Trosters son. To our knowledge, none of the selling shareholders or their beneficial owners: - Has had a material relationship with us other than as a shareholder at any time within the past three years; or - Has ever been one of our officers or directors or an officer or director of our predecessors or affiliates - are broker-dealers or affiliated with broker-dealers. F-15 PLAN OF DISTRIBUTION Shares to be sold by us. There is currently no market for any of the companys shares. We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may not be sustained even if developed. We are registering the securities covered by this prospectus on behalf of the Selling Stockholders. Each selling shareholder is free to offer and sell his or her shares of our common stock at such times, in such manner and at such prices as he or she may determine. The Selling Stockholders have advised us that the sale or distribution of our common stock, owned by the selling shareholders, may affect transactions in the over-the-counter market (including block transactions), negotiated transactions, the settlement of short sales of our common stock, or a combination of such methods of sale. Selling stockholders will sell the common stock at the fixed price of $2.00 until our securities are quoted on the OTC Bulletin Board, or other specified market, and thereafter at prevailing market process or privately negotiated prices. Such transactions may or may not involve brokers or dealers. None of the Selling Stockholders are underwriters, registered broker/dealers or affiliates of such persons. The Selling Stockholders have advised us that they have not entered into agreements, understandings or arrangements with any underwriters or broker-dealers regarding the sale of their shares. The Selling Stockholders do not have an underwriter or coordinating broker acting in connection with the proposed sale of their common stock. The Selling Stockholders may sell their shares directly to purchasers or to or through broker-dealers, which may act as agents or principals. These broker-dealers may receive compensation in the form of discounts, concessions or commissions from the Selling Stockholders. They may also receive compensation from the purchasers of our common stock for whom such broker-dealers may act as agents or to whom they sell as principal, or both (which compensation as to a particular broker-dealer might be in excess of customary commissions). Selling Stockholders and any broker-dealer that acts in connection with the sale of shares of our common stock hereunder may be deemed to be "underwriters" within the meaning of Section 2(a)(11) of the Securities Act. Any commissions received by such broker-dealers and any profit on the resale of the shares of our common stock sold by them while acting as principals might be deemed to be underwriting discounts or commissions under the Securities Act. The Selling Stockholders may agree to indemnify any agent, dealer or broker-dealer that participates in transactions involving sales of our common stock against certain liabilities, including liabilities arising under the Securities Act. Because each of Selling Stockholders may be deemed to be an "underwriter" within the meaning of Section 2(a)(11) of the Securities Act, the Selling Stockholders will be subject to prospectus delivery requirements of the Securities Act. We have informed the Selling Stockholders that the anti-manipulation rules of the Commission, including Regulation M promulgated under the Securities Exchange Act of 1934 will apply to our sales in the market, and we have informed the other Selling Stockholders that these anti-manipulation rules may apply to their sales in the market. Regulation M may limit the timing of purchases and sales of any of the shares of our common stock by the Selling Stockholders and any other person distributing our common stock. The anti-manipulation rules under the Securities Exchange Act of 1934 may apply to sales of shares of our common stock in the market and to the activities of the Selling Stockholders and their affiliates. Furthermore, Regulation M of the Securities Exchange Act may restrict the ability of any person engaged in the distribution of shares of our common stock to engage in market-making activities with respect to the particular shares of common stock being distributed for a period of up to five business days prior to the commencement of such distribution. All of the foregoing may affect the marketability of our common stock and the ability of any person or entity to engage in market-making activities with respect to our common stock. Rules 101 and 102 of Regulation M under the Securities Exchange Act 0f 1934, among other things, generally prohibit certain participants in a distribution from bidding for or purchasing for an account in which the participant has a beneficial interest, any of the securities that are the subject of the distribution. Rule 104 of Regulation M governs bids and purchases made to stabilize the price of a security in connection with a distribution of the security. The Selling Stockholders also may resell all, or a portion, of the shares in open market transactions in reliance upon Rule 144 under the Securities Act, provided they meet the criteria and conform to the requirements of such Rule. The Selling Stockholders will pay all commissions, transfer taxes and other expenses associated with their sales. The Company will pay its own legal and accounting fees and other expenses incurred in connection with the Prospectus. Upon the effective date that the securities are allowed to be sold, we anticipate a market maker(s) to apply with the NASD for trading purposes and submit a form 15c211. There has been no public market for our common stock. The price of the shares was determined by us based upon the previous sale of those securities at $2.00 per share. The assessment of our shares value took into account, among other matters, the following: 1. The relatively early stage of our development compared to others in similar industries; 2. Our potential value if we operate profitably; 3. A multiple of our revenues; and 4. The sellers purchase at $2.00 per share in the private offering prior to registration. F-16 LEGAL PROCEEDINGS From time to time, we may become involved in various lawsuits and legal proceedings, which arise, in the ordinary course of business. However, litigation is subject to inherent uncertainties, and an adverse result in these or other matters may arise from time to time that may harm our business. We are currently not aware of any such legal proceedings or claims that we believe will have, individually or in the aggregate, a material adverse affect on our business, financial condition or operating results. 　 　 　 　 　 　 　 　 　 　 　 F-17 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS The following tables set forth the ownership, as of December 31, 2006, of our common stock (a) by each person known by us to be the beneficial owner of more than five percent (5%) of our outstanding common stock, and (b) by each of our directors, by all executive officers and our directors as a group. To the best of our knowledge, all persons named have sole voting and investment power with respect to such shares, except as otherwise noted. There are no shares that a beneficial owner has a right to acquire within 60 days. (a) Security Ownership of Certain Beneficial Owners. The following table sets forth the security and beneficial ownership for each class of our equity securities and for any person who is known to the beneficial owners of more than five percent (5%) of our outstanding common stock. Title of Class 　 Name and Address 　 Number of Shares 　 Nature of Ownership 　 Current % owned 　 Common 　 Eric Khteeb 1845 Coney Island Ave., Brooklyn, New York 11230 　 3,937,500 　 Record 　 26.15% 　 Common 　 Diane Cohen(1) 1845 Coney Island Ave. Brooklyn, NY 11230 　 　 Record 　 48.75% 　 Common 　 Global Consulting(2) Enterprises, Inc. 100 W. 58 th Street New York, NY 10019 　 　 Record 　 25.10% 　 (1) Diane Cohen is the wife of Albert Cohen, our Secretary, Chief Financial Officer and Director. (2) David Khteeb is the owner and has the ultimate voting and investment control of Global Consulting Enterprises, Inc. David Khteeb is the father of Eric Khteeb. (b) Security Ownership of Officers and Directors. The following table sets forth the ownership for each class of our equity securities owned beneficially and of record by all directors and officers. Title of Class 　 Name and Address 　 Number of Shares 　 Nature of Ownership 　 Current % owned 　 Common 　 Eric Khteeb 1845 Coney Island Ave., Brooklyn, New York 11230 　 　 Record 　 26.15% 　 Common Diane Cohen 1845 Coney Island Avenue Brooklyn, NY 11230 7,312,500 Record 48.75% Common Albert Cohen(1) 1845 Coney Island Avenue, Brooklyn, NY 11230 7,312,500 Record 48.75% 1. Albert Cohen is the husband of Diane Cohen and is deemed to have beneficial ownership of her shares through their relationship. *As of December 31, 2006, there were no shares which a beneficial owner has the right to acquire within 60 days Changes in Control There are currently no arrangements which would result in a change in control. F-18 MANAGEMENT The following table sets forth the name, age and position of each of our directors, executive officers and significant employees as of March 14, 2007. Except as noted below each director will hold office until the next annual meeting of our stockholders or until his or her successor has been elected and qualified. Our executive officers are appointed by, and serve at the discretion of, the Board of Directors. Name 　 Age 　 Position 　 　 　 　 　 Eric Khteeb 　 27 　 　President and Director 　 　 　 　 　 Albert Cohen 　 41 　 Secretary, Chief Financial Officer, and Director 　 　 　 　 　 Eric Khteeb, President and Director For the last five years, Mr. Khteeb has acted as the president and director of Estore New York, Inc. As the president of the Company, Mr. Khteeb has put much of his efforts in marketing and sales. Further, Mr. Khteeb coordinates with Mr. Cohen in managing inventory control, shipments of products, vendor relations and customer service. Albert Cohen, Secretary, Chief Financial Officer and Director For the last five years, Mr. Cohen has acted as the secretary, chief financial officer, and director of Estore New York, Inc. Mr. Cohens roles at the Company are managing accounting, internal controls and all areas related to being a Chief Financial Officer. He also assists in the entire marketing process of the Company. He coordinates with Mr. Khteeb in managing inventory control, shipment of products, vendor relations and customer service. Mr. Cohen has extensive experience in the retail field for 25 years. From 1996 to 2001, he was the head of the purchasing department for Nationwide Computer and Electronics in New York. Prior to 1996, he worked with various retail electronic stores and dealers. Albert Cohen is the husband of Diane Cohen. In addition to the above two named, we intend to recruit and appoint additional directors and officers as needed who have the requisite complement of skills to successfully implement the business plans of our Company. The term of office of each director is one year or until his or her successor is elected at the annual meeting of our Company and qualified. The term of office for each officer of the Company is at the pleasure of the board of directors. 　 GLOBAL CONSULTING ENTERPRISES, INC. On October 2, 2006, the Company entered into a consulting agreement with Global Consulting Enterprises, Inc., a New York corporation. The shareholders of Global Consulting are also shareholders of the Company. For compensation of $48,000 and 3,750,000 shares of common stock, Global shall make recommendations to the Company as to the capital structure of the Company as Global deems necessary or appropriate to effectuate the various financings and other transactions contemplated by the agreement. The term of this agreement commenced in October 2006 and continues until June 1, 2008 unless terminated by both parties. There are no employment agreements or related party transactions. In addition to consulting, Global has assisted the company in various advertising strategies. If the Company obtains a listing on Nasdaq prior to May 31, 2008, then Global shall retain the remaining 3,487,500 shares. If the Company does not get listed on Nasdaq by that time, then the Company can call the 3,487,500 shares or extend the terms to Global. F-19 DESCRIPTION OF SECURITIES The following description of our capital stock is a summary and is qualified in its entirety by the provisions of our Certificate of Incorporation, with amendments, all of which have been filed as exhibits to our registration statement of which this prospectus is a part. CAPITAL STRUCTURE Our capital stock consists of 50,000,000 shares of capital stock, par value $.001 per share, of which 45,000,000 shares are common stock and 5,000,000 shares are preferred stock that may be issued in one or more series at the discretion of the board of directors. As of the date hereof, 15,012,500 shares of common stock and no shares of preferred stock are issued and outstanding. There are no provisions in our Charter or by-laws that would delay, defer or prevent a change of control. On October 2, 2006, the Company entered into a financial consulting agreement with Global Consulting Enterprises, Inc., a New York corporation (Global). In consideration for this agreement and for past services, the Company paid an aggregate of $48,000 and issued an aggregate of 262,500 shares of common stock valued at $.10 per share or $26,500. The Company has also issued an additional 3,487,500 shares of common stock which will vest based the Companys listing on the NASDAQ Exchange by May 31, 2008. Failure to achieve this goal by this date will enable upon the Company to rescind the issuance of the 3,487,500 shares of common stock. The shareholders of Global Consulting are also shareholders of the Company. For consideration of $48,000 and 3,750,000 shares of common stock, Global shall make recommendations to the Company as to the capital structure of the Company as Global deems necessary or appropriate to effectuate the various financings and other transactions contemplated by the agreement. The term of this agreement commenced in October 2006 and continues until June 1, 2008 unless terminated by both parties. There are neither other employment agreements nor any related party transactions. In addition to consulting, Global has assisted the company in various advertising strategies. If the Company obtains a listing on Nasdaq prior to May 31, 2008, then Global shall retain the remaining 3,487,500 shares. If the Company does not get listed on Nasdaq by that time, then the Company can call the 3,487,500 shares or extend the terms to Global. David Khteeb is President of Global and is the father of Eric Khteeb, President and Director for the Company. COMMON STOCK We are authorized to issue 50,000,000 shares of common stock, $.001 par value per share, of which 15,000,000 shares are issued and outstanding as of the date of the prospectus. Each outstanding share of common stock is entitled to one vote, either in person or by proxy, on all matters that may be voted upon by their holders at meetings of the stockholders. Holders of our common stock: 1. Have equal ratable rights to dividends from funds legally available therefore, if declared by our board of directors; 2. Are entitled to share ratably in all of our assets available for distribution to holders of common stock upon our liquidation, dissolution or winding up; 3. Do not have preemptive, subscription or conversion rights, or redemption or sinking fund provisions; and 4. Are entitled to one non-cumulative vote per share on all matters on which stockholders may vote at all meetings of our stockholders. Cumulative voting for the election of directors is not provided for in our Certificate of Incorporation, which means that the holders of a majority of the shares voted can elect all of the directors then standing for election. Preferred Stock. We may, subject to limitations prescribed by New York law: 1. Provide for the issuance of up to 5,000,000 shares of our preferred stock in one or more series; 2. Establish from time to time the number of shares to be included in each such series; 3. Fix the rights, preferences and privileges of the shares of each wholly un-issued series and any qualifications, limitations or restrictions thereon; and 4. Increase or decrease the number of shares of any such series (but not below the number of shares of such series then outstanding) without any further vote or action by the stockholders. Our board of directors may authorize the issuance of preferred stock with voting or conversion rights that could adversely affect the voting power or other rights of the holders of our common stock. The issuance of preferred stock, while providing flexibility in connection with possible acquisitions and other corporate purposes, could, among other things, have the effect of delaying, deferring or preventing a change in control and may adversely affect the market price of the common stock and the voting and other rights of the holders of common stock. We have no current plans to issue any shares of preferred stock. Reports to Stockholders We intend to furnish our stockholders with annual reports containing audited financial statements as soon as practicable after the end of each fiscal year. Our fiscal year ends on December 31. Transfer Agent We have retained Olde Monmouth Stock Transfer Co., Inc., Atlantic Highlands, New Jersey, as transfer agent for our shares of common stock. INTEREST OF NAMED EXPERTS AND COUNSEL The validity of the shares of common stock offered hereby as to their being fully paid, legally issued and non-assessable will be passed upon for us by the Law Offices of Dieterich & Associates of Los Angeles, California. INDEMNIFICATION FOR SECURITIES ACT LIABILITIES New York Business Corporation Law, which we refer to as the "NYBCL," permits a provision in the certificate of incorporation of each corporation organized under the NYBCL eliminating or limiting, with some exceptions, the personal liability of a director to the corporation or its stockholders for monetary damages for some breaches of fiduciary duty. Our Certificate of Incorporation eliminates the personal liability of directors to the fullest extent permitted by the NYGCL. NYBCL, in summary, empowers a New York corporation to indemnify, within limits, its officers, directors, employees and agents against expenses (including attorneys' fees), judgments, fines and amounts paid in settlement that they actually and reasonably incur in connection with any suit or proceeding, other than by or on behalf of the corporation, if they acted in good faith and in a manner reasonably believed to be in, or not opposed to, the best interest of the corporation and with respect to a criminal action or proceeding, had no reasonable cause to believe their conduct was unlawful. With respect to any action by or on behalf of the corporation, NYBCL permits a corporation to indemnify its officers, directors, employees and agents against expenses (including attorneys' fees) they actually and reasonably incur in connection with the defense or settlement of the action or suit, provided that person meets the standard of conduct described in the preceding paragraph. No indemnification is permitted, however, in respect of any claim where that person has been found liable to the corporation, unless the court in which the action or suit was brought approves the indemnification and determines that the person is fairly and reasonably entitled to be indemnified. As permitted by the NYBCL, our bylaws provide that we are required to indemnify our directors and officers, consultants and employees to the fullest extent permitted by the NYGCL, Subject to certain very limited exceptions, we are required to advance expenses, as incurred, in connection with a legal proceeding to the fullest extent permitted by the NYBCL, subject to certain very limited exceptions. The rights conferred in our bylaws are not exclusive. We will obtain directors' and officers' liability insurance. Insofar as indemnification for liabilities under the Securities Act may be permitted to our directors, officers and controlling persons pursuant to the provisions described above, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by us of expenses incurred or paid by our director, officer or controlling person in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, we will, unless in the opinion of our counsel the matter as been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers or persons controlling us pursuant to the foregoing provisions, or otherwise, we have been advised that in the opinion of the Securities and Exchange Commission, such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable F-20 BUSINESS OF ESTORE OF N.Y., INC. History of the Company Initially, our Company was incorporated as an S corporation on February 7, 2002, in New York under the name, Estore of N.Y., Inc. On September 28, 2006, we restated and amended the Certificate of Incorporation to a become a C corporation pursuant to a Plan of Share Exchange And Reorganization (the Plan) dated September 28, 2006. Estore is a retail internet based business. We currently advertise our websites on key search and price engines. Items advertised are actual model numbers for plasma and LCD televisions, as well as audio and home theatre equipment which are sold currently throughout the market. We market plasma televisions, LCD, HDTV televisions and television accessories through our website with the registered domain name www.DrPlasma.com and www.PlasmaHouse.com. Television accessories include DVD players and home theater systems. The profit margins on accessories are higher than the televisions and many customers want additional items with their purchase. Less than 1% of our revenues are generated through sale of accessories such as wall brackets, cables, cleaning kits, and various other power surge suppressors. Customers purchase from us because of our competitive pricing as well as reputation. Our large following brings us repeat business. The Company uses the internet, email, or the 800 number as its primary means in transacting orders and payments. Customers can handle customer service problems with any of the above methods. Our income comes from revenue from the sale of merchandise over the internet. We generate customers through substantial advertising. Customers come to our website through search engines such as Shopping.com, PriceGrabber.com and NexTag.com, amongst others. Substantial advertising expenditures make up most of the expenses of the Company. We are an E-Commerce business that has developed to provide a unique shopping experience and provide access to many kinds of merchandise not readily available in the typical shopping malls and business communities found throughout the United States at comparable prices. A virtual store is intended to be a virtual shopping center, representing different kinds of merchandise on our website, a place where customers can shop from their computers and we can offer merchandise and services for a fraction of the overhead required in a physical mall. A virtual store exists on that portion of the Internet known as the World Wide Web. You get to the store by entering its Web address, called a "universal resource locator, ("URL"), into a Web browser such as Netscape Navigator. We have registered the Domain Names of www.DrPlasma.com and www.PlasmaHouse.com. Once a product is selected for purchase, through our shopping cart, a form is presented to you on the screen with the description and availability of the product, shipping times or any delays, and payment information. Payment methods include: (a) Selecting a toll free telephone number to call and place your order; (b) E-mail to transmit credit card or electronic funds transfer ("ETF"); or (c) Payment through a Secured Electronic Transfer, ("SET"). Whether the customer purchases something or not, before leaving the store, the customer will be asked if they would like to leave their E-mail address and, ideally, some personal information about themselves in order to be notified about any new products as they become available. The Company does not collect sales tax in any other state other than New York. Advertising. We are currently searching for other methods to substantially reduce our advertising costs. Advertising costs are predominately incurred on a cost per click basis where the Company pays the search engines and vendors a fee for the traffic to the Companys website(s). Principle Suppliers Our strategy depends, in part, upon our ability to offer customers a broad selection of name-brand products and, therefore, we are dependent upon satisfactory and stable supplier relationships. For fiscal year 2006 our three significant suppliers, Barneys, MAP and Electrograph accounted for approximately 50% (20%, 15%, and 15% respectively) of the merchandise we purchased. We do not have long-term written contracts with our major suppliers that would require them to continue supplying us with merchandise. We have not experienced significant difficulty in maintaining satisfactory sources of supply, and we generally expect that adequate sources of supply will continue to exist for the types of merchandise sold through our website. Merchandising and Internet/ Direct Commerce Our retail merchandising and Internet/Direct Commerce businesses compete in the consumer products and specialty retail businesses as well as the electronic commerce industry, all of which are highly competitive. Television sales make up 96% of our revenues. Accessories, such as wall brackets, make up less than 1% of our revenues. Extended warranties make up 3% of our revenues. Substantially less than 1% of our revenues are made up from sales of DVD players and home entertainment centers. Merchandise Revenue (%) Television sales 96% Accessories 1% Extended Warranties 3% Our strategy depends, in part, upon our ability to offer customers a broad selection of name-brand products and, therefore, we are dependent upon satisfactory and stable supplier relationships. For fiscal year 2006 our two largest suppliers, Barneys and MAP, accounted for 30% of the merchandise we purchased. We do not have long-term written contracts with our major suppliers that would require them to continue supplying us with merchandise. We have not experienced significant difficulty in maintaining satisfactory sources of supply, and we generally expect that adequate sources of supply will continue to exist for the types of merchandise sold through our website. As prices change and drop we consistently purchase the items at the latest price and eliminate the risk of keeping large inventory. As we have many distribution partners, this allows us to purchase every special available from a particular vendor. It is not uncommon in our industry for a manufacturer to offer specials on particular items to specific distributors. We attempt to consistently purchase every special out in the market, either on the east or west coast, or Midwest. We use our distribution drop shipping method 80% of the time. Our customer service department is set up to handle various issues related to support and handling complaints such as possible delays in shipment or a lost/damaged shipment. Our customer service phone system is set up for the customer to enter their phone number and leave a message for a call back if they do not wish to wait on hold. The leading competitors of our merchandising business include stores, such as Best Buy or Circuit City, and other Internet sites offering related products such as Amazon.com. We compete on the basis of our content, the quality, uniqueness, price and assortment of our manufacturers, our service to customers and proprietary customer lists developed through direct contact with potential customers. Competition We face competition in every area of our existing and proposed businesses from other companies that have Web Sites offering plasma, HDTV and LCD televisions for sale at competitive prices. The competitors are broken down by product segmentation into two key areas: (1) Those selling over the internet; and (2) Those stores selling at a specific store location on any particular street address. PriceCostco operates an international network of Price Club and Costco wholesale, membership-only warehouse distribution centers. PriceCostco's warehouses offer one of the country's largest product category selections. PriceCostco is known for carrying top quality national and regional brands, 100 percent guaranteed, at prices consistently below traditional wholesale or retail operations. There are other electronic chain stores that offer similar products such as: P.C. Richards & Sons; Bestbuy.com; CircuitCity.com; Crutchfield.com; Target; TigerDirect.com; Ebay.com, all of which are the online competitors with our Company. All of these online sites sell a vast array of electronics and do not concentrate solely on Plasma/HDTV/LCD television. We also face competition from competitors that sell their products from physical locations. Despite our capabilities in offering competitive prices for our products, many customers continue to choose physical locations as their shopping venue. Further, most of the online chain stores mentioned above also use physical locations as means of selling their products. Thus, we will continue to face significant competition from such retail stores. Order Process/ Return Policy The order process starts with orders coming in daily via the internet, phone and email. Then, the orders are processed by our employees and most orders are processed within one to three days. The order is verified completely to eliminate fraud and confirm the customers billing address through our automated AVS (address verification system). Once an order is approved, it immediately gets processed for shipment. The order will either ship from our warehouse or through one of our various distributors. We use distributors to deliver shipments for us because the merchandise can be shipped immediately to our clients as opposed to waiting for merchandise to arrive at our location, which could result in several days of delay. With very few exceptions, we honor any return policies immediately for a full credit, refund or replacement of the product. Most manufacturers of the televisions we sell offer their own in-home service or replacement for units that are defective. Such policies significantly limit our expense and responsibility. If a unit is damaged or lost during shipment, our full insurance coverage reimburses us for 100% of the product plus all shipping costs. F-21 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion of our financial condition and results of operations should be read together with our selected consolidated financial data and the consolidated financial statements and related notes included elsewhere in this prospectus. This discussion contains forward-looking statements that involve risks and uncertainties. As a result of many factors, such as those set forth under the section entitled Risk Factors and elsewhere in this prospectus, our actual results may differ materially from those anticipated in these forward-looking statements. Overview We are a leading e-commerce company focused on providing our customers with a positive shopping experience and a broad selection of high-quality technology and entertainment retail goods at competitive prices. Our easy-to-use websites, located at DrPlasma.com , and PLASMAHOUSE.COM provide detailed product information, real-time data regarding product availability and order status, and access to our 24-hour customer service. Our online retail store, located at www.DrPlasma.com , offers plasma television and HDTV television and television accessories. We outsource the majority of its operating infrastructure, including distribution and fulfillment functions. First-level customer service and support, credit card processing, and the hosting of our computer system infrastructure and database servers all occur at our office warehouse in Brooklyn, New York. Since our inception on February 7, 2002, we have focused on developing our technology platform, expanding our distributor and vendor relationships, attracting customers to our website, building our brand and establishing high-quality customer service operations. We employ a business model that includes outsourcing our distribution and fulfillment operations while maintaining first-level customer support and customer service at our office warehouse facility in Brooklyn, New York. Through this model, we capitalize on the cost efficiencies achieved by our distribution and minimize our operating expenses and capital investment requirements. In addition, distributors in each of our product categories provide us with significant inventories and distribution capabilities which allow us to offer a broad selection of products with minimal inventory risk. We review our financial condition and operating performance based on both financial measures and certain non-financial measures. Among the key financial factors upon which management focuses on are growth in net revenues, gross profit dollars, gross margin percentage and adjusted EBITDA. The key non-financial measures which management uses to evaluate performance include the number of cumulative customer accounts, number of new customers added during the period, average order size and number of active customers during the trailing twelve month period. We also review feedback and customer satisfaction ratings compiled by third parties. We believe that maintaining high overall customer satisfaction is critical to our ongoing efforts to promote our websites branding and to increase our net revenues and number of customers. We actively monitor customer feedback on our website functionality as well as the entire purchase experience and undertake an ongoing customer feedback process to maintain a high level of performance by our customer service associates. If we are unable to meet customer expectations with respect to price or otherwise fail to maintain high overall customer satisfaction, our business and results of operations would be harmed. The table below sets forth information regarding certain key non-financial and financial measures considered by our management in assessing the companys operating performance. Cumulative customers New customers Average order size (unaudited) We expect that the online retail marketplace will become increasingly price competitive. Our ability to execute our business strategy successfully will require us to meet a number of challenges, particularly our ability to remain price competitive while increasing our gross margins. We must continue to maintain and expand our vendor authorizations, continue to find efficient ways to invest in advertising, maintain or increase our levels of vendor marketing and co-op advertising funds, and continue to increase our customer satisfaction. Events and Uncertainties that are critical to our business We have had almost five years of operations and, like all businesses, face certain uncertainties, including expenses, difficulties, complications and delays frequently encountered in connection with conducting operations, including capital requirements and management's potential underestimation of ongoing costs. In 2006, we sold an aggregate of $22,743,808 of HDTV and Plasma televisions and accessory products as compared to $ 29,972,574 in 2005. This reduction in total sales and reduction in average order size with an almost equal number of customers for each year reflects the continuing trend of sales price reductions as these television sets become more popular. There is no guarantee that we will be able to generate any continued interest in our products that will result in continued sales in the future. We may have fewer sales and sustain losses in the future. If we sustain losses we could be forced to curtail our operations and, ultimately, go out of business. Our success depends in large part on our ability to continue to create interest in our websites, products, price, and competitiveness. As of January 1, 2006, we changed our policy of offering extended warranties through third party insurance companies and recording only the net commission income from the sale of these policies to becoming a self insured provider of extended warranties. As of December 31, 2006 we have derived $1,255,675 in deferred income that will be amortized ratably into income over a 3 to 5 year period after the initial first year manufacturers warranty has expired. If a television set requires repair during the extended warranty period, we have access to a broad list of cooperating manufacturer repair centers throughout the United States that will represent us in completing the repair and charge us for the service. It has also been our experience that if a television set is in need of repair after 2 to 3 years, a customer will negotiate a discount on the purchase of a new television set. The technology is advancing so rapidly that the improvements to be found in a television set will entice a customer into seeking a discount on the latest model rather than repairing the old television equipment. It is our experience that less than 1% of all sales will result in an adjustment to sales. Our credit card processor maintains a reserve against credit card problems aggregating 1% of sales. Adjustments typically come from television sets failing to work within the first few months, non-delivery of the product through loss or damage during shipping or order cancellation before delivery is completed. As of December 31, 2006, we changed credit card processors and reduced our reserve to zero while beginning the process of building a new reserve with the new processor. Seasonality of Business . We are subject to some seasonal fluctuations in our operating results, where revenues in November through January and other popular shopping holidays are higher because of consumer demand for the purchasing of gifts and needed items for friends and family members specifically associated with these occasions We were formed in February 2002 and launched our online retail store in November of that year. In October, 2006, we completed a private placement with the sale of 12,500 shares of common stock at $2.00 for an aggregate of $25,000. F-22 Financial Overview We have incurred minimal profits for the years ending December 31, 2004 and 2005 of $21,442 and $23,983 respectively and a net loss of $1,457,473 for the year ended December 31, 2006 and an accumulated deficit of $1,819,246 in losses since inception. As of December 31, 2006 and 2005 we had a working capital deficit of $239,411 and $619,996 respectively. We have relied upon the minimal profits from our business, capital contributions from our stockholders and trade credit extended by our suppliers in order continue operations. Net Revenues We derive our revenues principally from the sale of products. We recognize product revenues upon shipment of products and record such revenues net of returns, coupons and other discounts. We also record shipping and handling revenues at the time products are shipped. Our revenues fluctuate from period to period as a result of seasonality as well as continuing price reductions as the technology becomes more accessible, special offers such as free shipping, coupons and other special promotions. Product sales, net of returns, coupons and other discounts and including shipping and handling revenues, were $22,743,808, $29,972,574 and $23,868,218 for the years ended December 31, 2006, 2005 and 2004, respectively. We believe that the principal factors affecting our product revenues consist of the average order size placed by our customers, the number of orders placed by both existing and new customers, special offers we make available to our customers that result in incremental orders and our ability to attract customers to our website and our aggressive marketing policies including use of the pay per click form of website promotion. Cost of Goods Sold Cost of goods sold consists primarily of the cost of products sold, which includes the related distribution and fulfillment costs charged by our distributors, including costs of shipping and handling. Cost of goods sold is reduced by vendor and distributor rebates based upon sales or unit volume or promotional programs. Fulfillment and Customer Support Expenses Fulfillment and customer support expenses consist of credit card processing fees, customer support and claims expenses, costs associated with our returns center and costs associated with the management of our distributor relationships. These costs are primarily variable and are a function of product revenues. Marketing, Merchandising and Sales Expenses Marketing, merchandising and sales expenses consist of advertising expenses, payroll and overhead associated with our marketing, and merchandising and sales personnel. These expenses may fluctuate based upon our advertising programs. During 2006 we amended our policy from relying upon a pay per click form of promoting our website to negotiating with the search engine companies to pay a commission on sales generated through our affiliate program or paying a commission to third parties based upon product sales to customers referred to us from their websites. Technology and Web Development Expenses Technology and web development expenses consist primarily of personnel and other expenses associated with developing and enhancing our website, as well as the costs associated with the hosting of our servers and related expenses. These expenses also include fees we pay to third parties for product descriptions and other content that we display on our website. General and Administrative Expenses General and administrative expenses consist primarily of payroll and related expenses for executive and administrative personnel, facilities expenses, professional fees, depreciation and other general corporate expenses. Following this offering, we will incur additional general and administrative expenses related to operating as a public company, such as increased legal and accounting expenses, increased executive compensation, personnel and employee benefit costs, investor relations costs, non-employee director costs and higher insurance premiums. We expect that the costs of meeting compliance requirements associated with the transition to, and operation as, a public company, including requirements relating to internal control over financial reporting under Section 404 of the Sarbanes-Oxley Act of 2002 and requirements to changes in corporate governance practices, will be significant. Critical Accounting Policies and Estimates Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of our financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, net revenues and expenses, as well as the disclosure of contingent assets and liabilities. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about carrying values of our assets and liabilities that are not readily apparent from other sources. Actual results could differ from those estimates, and we include any revisions to our estimates in our results for the period in which the actual amounts become known. We believe the critical accounting policies described below affect the more significant judgments and estimates used in the preparation of our consolidated financial statements. Accordingly, these are the policies we believe are the most critical to aid in fully understanding and evaluating our consolidated financial condition and results of operations. Revenue Recognition We adhere to the revised guidelines and principles of sales recognition described in Staff Accounting Bulletin (SAB) No. 104, Revenue Recognition , issued as a revision to SAB No. 101, Revenue Recognition . While the wording of SAB 104 has revised the original SAB 101, the revenue recognition principles of SAB 101 remain largely unchanged by the issuance of SAB 104. Under SAB 104, sales are recognized when the title and risk of loss are passed to the customer, there is persuasive evidence of an arrangement for the sale, delivery has occurred and/or services have been rendered, the sales price is fixed or determinable and collectibility is reasonably assured. Under these guidelines, we recognize a majority of our sales, including revenues from product sales and gross outbound shipping and handling charges, upon shipment of product to the customer. For all product sales shipped directly from suppliers to customers, we are the primary obligor in the transaction, and we bear credit and inventory risk for returned products that are not successfully returned to suppliers; therefore, we recognize these revenues at gross sales amounts. Sales are reported net of estimated returns and allowances and coupon redemptions, all of which are estimated based upon recent historical information such as return and redemption rates. Management also considers any other current information and trends in making such estimates. Our coupon redemptions are based upon the quantity of eligible orders transacted during the period and the estimated redemption rate, using historical experience rates for similar products or coupon amounts. Estimated redemption rates and the related coupon expense and liability are regularly adjusted as actual coupon redemptions for the program are processed. If actual sales returns, allowances, discounts and coupon redemptions are greater than estimated by management, additional expense may be incurred. Allowance for Doubtful Accounts Receivable We maintain a cash reserve representing approximately 1% of our sales with our credit card processor. The other significant portion of our accounts receivable represents amounts due from credit card charges, which are typically paid in one to three days, and does not require a reserve. Impairment of Long-Lived Assets We assess the recoverability of our long-lived assets on an annual basis or whenever adverse events or changes in circumstances or business climate indicate that expected undiscounted future cash flows related to such long-lived assets may not be sufficient to support the net book value of such assets. Such a triggering event could include a significant decrease in the market value of an asset, a significant change in the extent or manner in which an asset is used, or a significant physical change in an asset. If undiscounted cash flows are not sufficient to support the recorded assets, impairment is recognized to reduce the carrying value of the long-lived asset to the estimated fair value. Estimated fair value is determined by discounting the future expected cash flows using a current discount rate in effect at the time of impairment. Cash flow projections, although subject to a degree of uncertainty, are based on trends of historical performance and managements estimate of future performance, giving consideration to existing and anticipated competitive and economic conditions. Additionally, in conjunction with the review for impairment, the remaining estimated lives of certain of our long-lived assets are assessed. Results of Operations The following table sets forth selected statement of operations data for the periods indicated, expressed as a percentage of revenues: For the years ended December 31, December 31, 2006 2005 December 31, 2004 Revenue Cost of goods sold Gross profit Operating Expenses Salaries and payroll cost Selling, general and administrative Depreciation Total operating expenses Net income from operations Other income and expenses Interest expense Total other expense Net income (loss) $ 23,983 Net earnings per share from continuing operations: Basic and diluted $(.10) $ 0.00 $ 0.00 Weighted average number of shares outstanding: Basic and diluted F-23 Years Ended December 31, 2006 Compared to Year Ended December 31,2005 Net Revenues Net revenues decreased to $22,743,808 for the year ended December 31, 2006 from $ $29,972,574 for the year ended December 31, 2005. This decrease in revenues representing $7,228,766 is the result of decreases in retail prices as the technology became more available and the influence of greater competition from brick and mortar retail stores who were trying to move inventory at greater discounts at year end to make room for newer models at further reduced retail prices coming available as of the first of 2007. This reduction in sales was also the result of re-classing all of our revenue from the sale of self underwriten extended warranties on television sets to deferred income which will be amortized to income in future years as the policies expire. During 2005 and 2004, we sold extended warranty policies through unrelated third parties and reflected only the commission income in our sales. The future years will then show additional income due to this four year overall adjustment for revenues. Gross Profit Gross profit consists of net revenues less cost of goods sold. Our gross profit decreased to $2,013,975 for the year ended December 31, 2006 from $4,014,008 for the year ended December 31, 2005. This reduction in gross profit was the result of reduced sales from changes in industry wide pricing structure and the deferred revenues from the sale of our self underwritten extended warranty policies. Salaries and payroll costs Fulfillment and customer support expenses decreased to $510,490 in fiscal year December 31, 2006 from $624,265 for the year ended December 31, 2005. This was due to internal efficiency and reduced number of staff and their related payroll and fringe benefit expenses as sales volume was reduced. Selling, general and administrative expenses Selling, general and administrative expenses for the year ending December 31, 2006 were $2,938,562 as compared to $ 3,346,886 for the period ending December 31, 2005. The decrease of $408,324 is essentially the result of an increases in credit card processing fees aggregating $34,000, freight and postage decreased by $190,897 a decrease in advertising and promotional expenses for the period aggregating $322,091, an increase in consulting expense of $74,250, an increase in automotive expense of $8,887 and a increase in office and related expenses by $12,473. For the years ending December 31, 2006 and 2005 expenses relating to a form of advertising termed pay per click aggregated $1,700,892 and $2,022,983, respectively. This reduction of $322,091 is the result of amending our agreements with various Internet Search Engine companies during 2006 to pay them a commission based upon completed sales rather than being charged for each potential customer who happens to enter our website through that search engine company and leaves without purchasing anything. Net Profit Net profit (loss) from operations for the year ending December 31, 2006 was $(1,452,256) as compared to a net profit of $25,678 for the period ending December 31, 2005. Years Ended December 31, 2005 Compared to Year Ended December 31, 2004 Net Revenues . Net revenues increased to $29,972,574 for the year ended December 31, 2005 from $23,868,218 for the year ended December 31, 2004. Product sales, net of returns, increased $6,104,356 due to greater product availability, competitive pricing of our products and the expansion of our aggressive marketing policies including the pay per click form of website promotion, free shipping offers, promotional programs and other merchandising efforts. Management attributes this increase to greater volume from advertising. For the years ending December 31, 2005 and 2004, expenses relating to a form of advertising termed pay per click aggregated $2,022,983 and $1,163,289 respectively. Gross Profit The gross profit for the year ended December 31, 2005 was $ 4,014,008 as compared to $2,530,090 for the period ending December 31, 2004. Management attributes this increase in gross profit to an 860% increase in sales aggregating $6,104,356 during this period and a dramatic increase of $707,694 in our reliance upon the pay per click form of advertising. This increase in gross profit was primarily the result of increased product sales. Gross margin increased to 13.3% for the year ended December 31, 2005 from to 10.6% for the year ended December 31, 2004. This increase in gross margin was due primarily to higher product margins resulting from our decision to decrease to price our products more competitively in an effort to attract more customers and increase revenues. Salaries and Payroll costs Fulfillment and customer support expenses increased from $509,983 for the year ended December 31, 2004 to $624,265 for the year ended December 31, 2005. Fulfillment and customer support payroll expenses as a percentage of net revenues remained essentially unchanged at 2.1% for the year ended December 31, 2004 and 2005. Selling, General and Administrative Expenses Selling, general and administrative expenses for the year ending December 31, 2005 were $3,346,886 as compared to $ 1,963,047 for the period ending December 31, 2004. The increase of $1,383,839 is essentially the result of an increase in advertising expenses for the period. Essentially, promotion and advertising increased by $859,694, credit card commissions increased $181,755 along with an increase of $310,486 in freight and delivery charges. As a percentage of sales, credit card commissions represented 1.3% of revenues for the year ended December 31, 2005 and 1.8% of revenues for the year ended December 31, 2004. Freight, delivery and postage represented .3% for the year ended December 31, 2005 as compared to .5% for the year ended December 31, 2004. Promotional and advertising expenses represented 4.4% of revenues for the year ended December 31, 2005 as compared to 4.8% for the year ended December 31, 2004. The decreases in these expenses as percentages of revenues is the result of discounts available through increased volume of business. We expect general and administrative expenses to increase in absolute dollars as we expand our sales, increase our staff and incur additional costs related to the growth of our business and operations and compliance requirements associated with being a public company. Net Income from Operations Net profit for the year ending December 31, 2005 was $ $23,983 as compared to a net profit of $21,442 for the period ending December 31, 2004. The net profit remained essentially flat as a result of the increases in promotion and advertising and related expenses eroded the profits from increased revenues Net Operating Losses and Tax Credit Carryforwards As of December 31, 2005 and 2006 , we had federal and state tax net operating loss carryforwards of approximately $361,773 and $1457,473 respectively. The federal tax net operating loss carryforwards begin to expire in 2018 and state operating loss carryforwards begin to expire in 2006, if not realized. Under the provisions of Section 382 of the Internal Revenue Code, substantial changes in our ownership may limit the amount of tax net operating loss carryforwards that can be utilized annually in the future to offset taxable income. A valuation allowance has been established to reserve the potential benefits of these tax net operating carryforwards in our consolidated financial statements to reflect the uncertainty of future taxable income required to utilize available tax net operating loss carryforwards and other deferred tax assets. Liquidity and Capital Resources Since 2004, we have financed our operations with capital contributions aggregating $200,000, minimal profits for the years ending December 31, 2006y and 2005 of $23,983 and $21,442 respectively, through the sale of 12,500 shares of common stock at $2.00 per share aggregating $25,000, cash from sale extended warranties on the television sets and trade payables of $591,191. We had unrestricted cash totaling $105,783 at December 31, 2006 and $171,154 at December 31, 2005. We had security deposits of $332,664 at December 31, 2005 and $-0- at December 31, 2006 with our credit card processor. We do not have any lines of credit with any financial institutions. We rely on our distribution providers to manage inventory and ship products to our customers, most of whom pay for their purchases by credit card. As a result, we typically receive payment for shipments within one to three business days from the date of shipment. In turn, we typically pay our distributors within three to 30 days after they have shipped our products. The decrease in working capital consisted of a decrease in receivables due from our credit card processors of $385,494 at December 31, 2005 as compared to $130,979 at December 31, 2006 due to higher product shipments during the last three days of December 2006 compared to the last three days of December 31, 2005. Accounts payable decreased $669,334 primarily related to lower balances at the end of December 2006 compared to the end of December 2005 due to the holiday shopping season and the fact that the cost of a television set was significantly reduced from one year ago. Deferred revenue reflecting the income from the sale of extended warranties increased by $1,255,675 as a result of our desire to self underwrites these policies on television sets. Net cash used in operating activities aggregating $1,835,000 for the year ended December 31, 2006 was the result of our net loss of $1,457,473, reduction in accounts payable of $669,334, reduction in inventory of $6,137 and was offset by a decrease in accounts receivable of $254,515, by $26,250 of non-cash expenses from stock compensation and depreciation. Net cash used in operating activities of $137,342 for the year ended December 31, 2005 was the result of increase in accounts receivable of $293,637 and an increase in inventory of $1,949. This negative cash flow from operations was offset by our net income of $23,983, reduction in employee loans of $2,475, an increase in accounts payable of $114,607 and offset by $17,179 of depreciation. The decrease in negative working capital of from $619,996 as of December 31, 2005 as compared to $239,411 as of December 31, 2006 is the result reducing accounts payable and accrued expenses from $1,260,493 as of December 31, 2005 to $591,159 as of December 31, 2006 or $669,334 and reduction in accounts receivable of $385,494 as of December 31, 2005 to $130,979 as of December 31, 2006 or $254,515. Current assets increased by $25,000 in escrowed monies receivable as of December 31, 2006 as a result of the sale of 12,500 shares of common stock for an aggregate of $25,000 or $2.00 per share. Deferred revenue increased by $1,255,675 as of December 31, 2006 as a result of the sale of our self underwriting of extended warranties on television sets. As of December 31, 2006 cash used by our investing activities aggregated $43,710 as a result the purchasing capital assets aggregating $18,710 and an increase in monies being held in escrow aggregating $25,000. As of December 31, 2006 cash provided by our financing activities aggregated $1,813,339 resulting from a decrease in our security deposit being held by the credit card processor aggregating $332,664, an increase in deferred warranty income resulting from our self underwriting our extended warranty policies on television sets aggregating $1,255,675, additional capital contribution of $200,000 and an increase as a result of selling 12,500 shares of common stock for $2.00 per share or $25,000. Net cash provided by operating activities of $169,869 for the year ended December 31, 2004 was the result of our net profit of $211,308 and an increase in accounts payable and accrued expenses of $266,042. This was offset by an increase in employee loan receivable of $2,475 it of $21,442, offset by $399,950 of non-cash expenses from common stock restructuring upon our conversion from a Sub-S Corporation to a C corporation and depreciation $29,679. As of December 31, 2004, cash was used for the purchase of capital assets aggregating $29,000 and an increase in our deposit with our credit card processor of $200,000. Financing may not be available on acceptable terms, or at all, when and to the extent required and our failure to raise capital when needed could negatively impact our growth plans and our financial condition and results of operations. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements. Inflation Inflation has not had a material impact upon our operating results, and we do not expect it to have such an impact in the near future. There can be no assurances, however, that our business will not be so affected by inflation. Recent Accounting Pronouncements In November 2002, the FASB issued Interpretation No. 45, Guarantors Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees and Indebtedness of Others (FIN 45). FIN 45 elaborates on the disclosures to be made by the guarantor in its financial statements about its obligations under certain guarantees that it has issued. It also requires that a guarantor recognize, at the inception of the guarantee, a liability for the fair market value of the obligation undertaken in issuing the guarantee. The initial recognition and measurement provisions of this interpretation are applicable on a prospective basis to guarantees issued or modified after December 31, 2002; while the provisions of the disclosure requirements are effective for financial statements ending after December 15, 2002. We have indemnification agreements with our former officers and directors related to pending legal actions against us that are subject to the new disclosure provisions of FIN 45 (see Note 8, Commitments and Contingencies ) but we did not have any new obligations or modifications of existing arrangements under guarantees required to be recorded in the financial statements in accordance with FIN 45 as of December31, 2005, 2004 or 2003. In December 2003, the FASB issued Interpretation No. 46 (revised December 2003), Consolidation of Variable Interest Entities, and interpretation of ARB No. 51 (FIN 46). FIN 46 replaces the earlier version of this interpretation issued in January 2003. FIN 46 addresses the consolidation by business enterprises of variable interest entities. Application of FIN 46 is required in financial statements of public entities that have interests in variable interest entities or potential variable interest entities commonly referred to as special-purpose entities for periods ending after December 15, 2003. Application of FIN 46 to all other types of entities is required in financial statements for periods ending after March 15, 2004 with earlier application permitted if the original interpretation was previously adopted. We adopted the original interpretation and FIN 46 as of December 31, 2003 which did not have a material effect on our financial statements. On May 15, 2003, the FASB issued SFAS No. 150, Accounting for Certain Financial Instruments with Characteristics of Both Liabilities and Equity . The Statement requires issuers to classify as liabilities (or assets in some circumstances) three classes of freestanding financial instruments that embody obligations for the issuer. Generally, the Statement is effective for financial instruments entered into or modified after May 31, 2003 and is otherwise effective at the beginning of the first interim period beginning after June 15, 2003. We do not have any outstanding financial instruments within the scope of the Statement and therefore the adoption of this statement on July 1, 2003, did not have a material effect on our consolidated financial statements. In November 2003, EITF issued EITF 03-10, Application of Issue No. 02-16 by Resellers to Sales Incentives Offered to Consumers by Manufacturers . Sales incentives covered by EITF 03-10 include coupons and other similar instruments for which the reseller receives a direct reimbursement from the vendor. Application of EITF 03-10 to new arrangements, including modifications to existing arrangements, entered into in fiscal periods beginning after November 25, 2003 is required. Application of EITF 03-10 did not have a material effect on our financial statements. In accordance with Issue No. 02-16, we record vendor rebates as a reduction of cost of sales when the rebates are received. In November 2004, the FASB issued SFAS No. 151, Inventory Costs  An amendment of ARB No. 43, Chapter 4 . SFAS No. 151 clarifies that abnormal amounts of idle expense, freight, handling costs and spoilage should be expensed as incurred and not included in overhead. The provisions in SFAS No. 151 are effective for inventory costs incurred during fiscal years beginning after June 15, 2005 and companies must apply the standard prospectively. We expect that the adoption of SFAS No. 151 will not have a material impact on our financial position or results of operations. In December 2004, the FASB issued SFAS No. 123 (revised 2004), Share-Based Payment (SFASNo.123R), which is a revision of SFAS No. 123 and addresses the accounting for stock- based payment transactions. SFAS No. 123R eliminates the ability to account for stock-based compensation transactions using APB Opinion No. 25, Accounting for Stock Issued to Employees , and generally requires instead that such transactions be accounted and recognized in the statement of income based on their fair value. SFAS No. 123R will be effective for us beginning in January 2006. SFAS No.123R offers us alternative methods of adoption of this standard. At the present time, we have not yet determined which alternative method we will use and the resulting impact on our financial position or results of operations. In May 2005, the FASB issued SFAS No. 154, Accounting Changes and Error Corrections  A Replacement of APB Opinion No. 20 and FASB Statement No. 3 . SFAS No. 154 requires retrospective application to prior periods financial statements for changes in accounting principle, unless it is impracticable to determine either the period-specific effects or the cumulative effect of the change. SFAS No. 154 also requires that retrospective application of a change in accounting principle be limited to the direct effects of the change. Indirect effects of a change in accounting principle, such as a change in non-discretionary profit-sharing payments resulting from an accounting change, should be recognized in the period of the accounting change. SFAS No. 154 also requires that a change in depreciation, amortization, or depletion method for long-lived non-financial assets be accounted for as a change in accounting estimate affected by a change in accounting principle. SFAS No. 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005. Early adoption is permitted for accounting changes and corrections of errors made in fiscal years beginning after the date this Statement is issued. We are required to adopt the provision of SFAS No. 154, as applicable, beginning in fiscal 2006. 　 DESCRIPTION OF PROPERTY We maintain our principal office at 481 King’s Highway, Brooklyn, New York 11223. Our telephone number at that office is (866) 467-5276. On October 31, 2003, the Company entered into a sub- lease agreement with Empire Home Theater Corp (Empire). for corporate office facilities located at 1845 Long Island Ave., in the Borough of Kings, City of New York. The lease term is for a period of five years expiring on October 31, 2008. As of November 1, 2006, the Company has terminated its lease in the Borough of Queens, City of New York and relocated its office and warehouse facility to 481 Kings Highway, Brooklyn, New York 11223. The office space measures 2,745 square feet. The lease will terminate on May 31, 2008. The monthly base rent is $5,000 for the months from November 1, 2006 to May 31, 2007 and $5,149 for the months from June 1, 2007 to May 31, 2008. CERTAIN RELATIONSHIPS On February 7, 2002, Estore of N.Y., Inc. issued an aggregate of 66.66 shares of common stock valued at $.001 per share to Diane Cohen, in consideration for cash of $1,000 and payments of company expenses. On February 7, 2002, Estore of N.Y., Inc. issued an aggregate of 33.33 shares of common stock valued at $.001 per share to Eric Khteeb, President in consideration for cash of $1,000 and payments of company expenses. On September 28, 2006, the Company restructured under a C corporation and established through this restructuring an Amended Certificate of Corporation, dated September 28, 2006 replacing the 2002 shares with stock in the C Corporation. The Company then issued 15,000,000 shares to Diane Cohen, Eric Khteeb and Global Consulting Enterprises, Inc. As of September 28, 2006, the Company exchanged 7,500,000 and 3,750,000 shares of its old S corporation shares with new C corporation shares with Diane Cohen and Eric Khteeb, respectively. On October 2, 2006, the Company entered into a financial consulting agreement with Global Consulting Enterprises, Inc., a New York corporation (Global). In consideration for this agreement and for past services, the Company paid an aggregate of $48,000 and issued an aggregate of 262,500 shares of common stock valued at $.10 per share or $26,500. The shares were issued on October 2, 2006.
